182 F.2d 941
UNITED STATES of America and Philadelphia Joint Board, Amalgamated Clothing Workers of America, Intervenor,v.CONTINENTAL CASUALTY COMPANY, Appellant.
No. 10149.
United States Court of Appeals Third Circuit.
Argued May 22, 1950.
Decided June 2, 1950.

Appeal from the Judgment of the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
Ralph B. Umsted, Philadelphia, Pa. (H. Rook Goshorn, Philadelphia, Pa., on the brief), for appellant.
William A. Lowe, Dept. of Labor, Washington, D. C. (Gerald A. Gleeson, United States Attorney, Edward A. Kallick, Assistant United States Attorney, Philadelphia, Pa., William S. Tyson, Solicitor, Bessie Margolin, Assistant Solicitor, Washington, D. C., Ernest N. Votaw, Regional Attorney, Philadelphia, Pa., Joseph D. Mladinov, Washington, D. C., on the brief), for respondent.
PER CURIAM.


1
This is an appeal from a judgment of the District Court having to do with the liability of the surety on a government contract which contained the words prescribed for such contracts by the Walsh-Healey Act, 41 U.S.C.A. §§ 35-45. The suit was on behalf of employees of the contractor who had received as dividends only a portion of their wages for a period prior to the contractor's bankruptcy. The District Court held the surety liable. D.C.E.D.Pa. 1949, 85 F.Supp. 573. We agree with the result reached and for the reasons stated in the District Court opinion, upon the basis of which the judgment will be affirmed.